Order so far as appealed from reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, provided, however, that if the defendant, respondent, is unable to give the exact amount of gasoline, oil and grease furnished to each taxicab as required by items 2, 3 and 4, then in lieu thereof it may state that it is unable to do so. The bill of particulars to be served within thirty days from service of order. No opinion. Present ■ — ■ Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.; Finch, P. J., and Martin, J., dissent.